Title: To Benjamin Franklin from Peter Kalm, 2 September 1750
From: Kalm, Peter
To: Franklin, Benjamin


Peter Kalm visited Niagara Falls in the summer of 1750. He sent a report to Franklin, asking him, if he wished to print it in the Gazette, to “turn it in better English,” as Kalm was, he confessed, “but a poor English man” and had “no Dictionary to run to for help.” Franklin accordingly published it in the issue of Sept. 20, 1750. His editorial treatment of the clumsy grammar and choice of words, the spelling and punctuation, while retaining Kalm’s content and essential structure, made the style as smooth and clear as anything wholly his own.
For example:


Kalm:
“Now since I have myself seen it”


BF:
  “Now, since I have been on the Spot”


Kalm:
  “they grew quite other men”


BF:
  “they chang’d their Behaviour”


Kalm:
  “I had now got a so clear idea or description of the fall, that it was for my eyes, as I saw it for me. But now I would go, and myself see, if all was true, and which was true or not.”


BF:
  “But as I have found by Experience in my other Travels, that very Few observe Nature’s Works with Accuracy, or report the Truth precisely, I cannot now be entirely satisfied without seeing with my own Eyes whenever ’tis in my Power.”


Kalm:
  “he writes, he was in such and such places, where he yet never was.”


BF:
  “he writes of what he saw in Places where he never was.”


Kalm’s account of the falls, as revised by Franklin, was reprinted several times in the following year—in the Gentleman’s Magazine, the Virginia Gazette, and as an appendix to John Bartram’s Observations … In his Travels from Pensilvania To Onondago (London, 1751).
 
Dear Sir.
Albany the 2: of Septemb. 1750.
After a pritty long journey made in a short time, I am come back to this town: you remember, Sir, that when I took leave of you, I told you, that if my time would permit, I would this summer take a view of Niagara fall, one of the greatest curieusities in the world. When I the last year came back from Canada, you did ask me several things about this fall; I told you all what I have heard of it in Canada of French Gentlemen, that had been there but it was yet all relata refero, I could not assure you of the truth of it, because I had not then seen it myself, and so it could not satisfy my own, much less your curieusitie. Now since I have myself seen it, it is in my power to give you a pritty sufficient description of this great curieusity in the world. After a fatigant travel, first horseback through your Six indians country to Oswego, and since from there in a battoe upon the Lake Ontario I came the 12th day of August in the evening to Niagara Fort: the French there were mighty perplexed at my first coming there, thinking I was an English Officer, that under pretext of Seing Niagara fall came there in some other view; but so soon I did shew them my Passports, they grew quite other men; they receiv’d me with the greatest civility. Niagara fall is six French leagues from Niagara Fort; you goes first 3. leagues by water up Niagara River; and since three leagues by land over the carrying-place. As it was late when I arriv’d at the Fort, I could not the same day go to the fall; but yet I did my business to prepare me to do it. The Commendant of the Fort, Monsieur Beaujeu, did call together all the Officers and Gentlemen there were to supper with him: I had read before most all the Authors, that have writ any thing about this fall; the last year in Canada I made thousand querries about it to several Gentlemen that has been at it, so that I had a pritty good knowledge of the fall. Here at the supper I begg’d the Gentlemen would tell me all what they knew and thought worth notice of this fall, which they all accordingly did; I observ’d that in great many thing they all did agree, but in some there were different opinions. All this I took very well notice of; since they had told me all what they thought they knew, I made several querries to them about what I had read and heard hereof, if a such or such thing is true; and I had upon all their answer. I had now got a so clear idea or description of the fall, that it was for my eyes, as I saw it for me. But now I would go, and myself see, if all was true, and which was true or not. Accordingly the next morning at the break of the day upon the 13th of August, I went to the fall. The Commendant had given order to two of the Officers of the Fort to go with me, to shew me every thing, and besides one of this two Officers had with him orders from the Commandant to Monsieur Joncaire, that had liv’d ten years by the carrying place, and did know every thing worth notice of the fall better than any Frenchman, indian or person in the world, to go with me and shew and tell me every thing he knew. A little before we came to the carrying place, the water of Niagara River grew so rapid, that four men in an [light?] Birch canoe had much work to get up to the carrying place. You can yet go with canoe half a League farther up the river than to the beginning of the carrying place though you have to work against the most rapid water; but higher up it is quite impossible to go in a canoe, being since nothing else to the great fall for two leagues and half of the river, than great many smaller falls one after the other, wherein the greatest battoe or canoe in a moment should be turn’d uppside down. We did since walk over the carrying place, having in the beginning besides the steep and high side of the river to step up two high steep hills, one after the other. Here upon the carrying place I saw above two hundred indians, most part of the six nations, busy in carrying packs of furrs, chiefly skins of Deers and bears over the carrying place: you would have been surpriz’d to see what abundance of such things are brought every day over this place: an indian gets 20 pences for every pack he carries over the carrying place, a distance of 3. leagues. Half an hour past 10. in the morning I came at the great fall, which I found such:
The River runs here from SSE to NNW, and the great fall crosses it, though not in a right line, but forming almost a figure of an half Circle or horse-shoe. Above the fall in the middle of the river is an island that goes from SSE. to NNW. or parallel with the sides of the river, its length is about 7 or 8. French arpents (you must know, that an arpent is 120 feet long.) The lower end of this island is just at the perpendicular side of the fall. On both sides of this island runs all the water that comes from the Lakes of Canada viz. the upper Lake, Lake mischigan, Lake Huron, and lake Eriée: you knows, Sir, that all this Lakes are more small Seas than lakes. You can most every where see the Sun or rise or set in the water; besides this Lacs there are great many great rivers that empties their water in them, whereof the most part is coming down this Niagara fall. Before this water comes to this island, it runs but slowly, but so soon it is nigh the island, it grows to the most rapid water in the world, running with a surprizing swiftness before it comes to the fall; it is quite white, and in many places is thrown high up in the air; the greatest and strongest battoe would in a moment be turn’d here upside down. The water that goes down on the West side of the island is more rapid, in greater abundance, whiter, and seems almost to outdo an arrow in swiftness. When you is at the fall, and looks up the river, you can more than plainly see how the river above the fall is every where exceeding steep almost as the side of a hill. When all this water comes to the very fall, then it throws it self there down perpendiculair; the hairs will rise and stand upright upon your head, when you sees this; I can not with words express how amazing this is; you can not see it, without to be quite afraid, seing a such great quantity of water falling down perpendiculair to a surprizing hight. I suppose, Sir, you have a desire to know the very hight of this great fall: you know, Sir, that Father Hennepin made it 600. feet perpendiculair;but this good man has gain’d so very little Credit in Canada; the name of honour they there give him is, that they call him un grand Menteur, or a great Liar; he writes, he was in such and such places, where he yet never was. It is true, he has seen this fall; but you know, Sir, that it is a very common thing with Soldiers, Sailors and travellers, to tell what wonderfull thing they have done or seen, to make a louse an Elephant, to magnify every thing, and often try to make you believe what never had happen’d but in their head; so it was with Father Hennepin. I have travel pritty much, but I have seldom or never been so happy to see the wonderfull thing that others have told of for me. I like to see a thing as it is, and tell it such to others. After Father Hennepins time the height of this fall is grown lesser and lesser, so that since they now have measur’d it several times with mathematical instrument they always find it to be 137. French foot high perpendiculair. Monsieur Morandrier, the Kings Ingenieur in Canada, which has measur’d it three times with mathematical instrument, told me, and gave me too with his own hand and name under the abovemention’d hight of 137. foot, and all the French Gentlemen, that now were present, with me, did agree with him, without the least contradiction. It is true, if, you will try to measure it with a line, you will sometimes find it 140, sometimes 150, sometimes yet more foot high, but the reason is, that you with a line not can come to any certitude of the hight the water carrying away the line, etc. When the water is come down to the bottom of the rock of the fall it jumps back to a very great height in the air; in other places it is white as a milk or snow and in such motion, as the water in a kettel, under which you have made the strongest fire. You remember, Sir, to what great distance Father Hennepin says that men can hear the noise of this fall: all the gentlemen, that were with me, did agree, that the furthest you can hear the noise of the fall is 15. leagues, and that very seldom. When it is quite calm, you can hear it to Niagara Fort, but seldom otherwise, because the waves of the lake Ontario otherwise makes a noise there by the shore. That they have observ’d at Niagara Fort, that when they hear there the noise of this fall louder than else, they are sure of a Nordeast wind, and that never fails, which is wonderfull when the fall is situated at SW. from the Fort, and rather should seem to be a sign to a contrary wind. Sometimes this fall makes a greater noise, than at other times, and when so is, it is a certain mark to an approaching bad weather or rain and this the indians here have allways for a sure sign. Now when I was here, it made not an extraordinary great noise; just by the fall I could very easily hear what the French did say to me, and they what I said to them, without that any of us did talk much louder, than we usually did when we were at any place where we heard no fall: I do not know how others have found here so great noise; may be at certain times, as abovemention’d. The Locusts in the trees just by the fall made three times greater and louder noise than all the fall. From the place, where the water falls down, it rises such abundance of vapors as the greatest and thickest smoak, though sometimes more, other times less; this vapors do rise high up in the air, when it is calm, but follows the wind, when it blows hard. If you goes nigh to this vapor or fog, or that the wind do drive him unto you it is so penetrating, that you in few minutes, will be so wet, as you had laid an hour under water: I let two young Frenchmen go down to bring from the side of the fall at the bottom all the several herbs, stones and shells they should find there; they came up in few minutes, and I really thought, that they had fallen into the water. They were oblig’d to strip themselves quite naked, and hang their cloats in the Sun to dry. When you is on the other or East side of Lake Ontario great many leagues from the fall, you can every clear and calm morning see the vapors of this fall rising in the air; you would think all the woods thereabout were set in fire of the indians; such is the smoake of the fall; in the same manner you can see the smoake of the fall on the West side of Lake Eriee great many leagues off. Several of the French Gentlemen told me, that when birds do come flying in this thick fog and smoake of the fall, they fall down and perish in the fall, either that their wings are grown to wet or that the noise of the fall makes them afraid, and that they don’t know where to go in the darkness, but others of the French gentlemen did not agree in that, and thought seldom or never any bird is perish’d here upon that manner, because they all did agree in that that among the great many birds which are found dead below the fall, you never shall find other, but such that live and swim chiefly in the water, as Ducks, gease, Swaans, water-hens, Teals. But therein did they French all agree that the most, if not all, birds, which perish here, are thrown in the fall in this manner, that they do swim in the river above the fall, and so they are carryed down lower and lower with the water, and you know, Sir, that Ducks and waterfowls commonly takes a great delight to be carryed with the stream and rapidness of the water; so here this birds permit themselves to be so long carryed down with the water, untill the swiftness of the water is so great, that it is not more possible for the birds to get up, but they are forced to follow the stream, and so thrown down the fall, perishing in this manner. Hundred times have the French seen great heaps of Ducks in the later end of the Summer been carryed down and thrown in the great fall, as now is said; you can see, that they try to get up of the water but can not. In the months of September and October they find every morning here such abundance of waterfowls below the fall at the shore that the garrison of the fort for a long time do live chiefly upon this. Besides the birds, they find sometimes Several sorts of dead fishes, Deers, bears, and other animals, that have tryed to cross the river above the fall; the greater animals you find chiefly all broken in pieces. Nighest below the fall is the water not rapid, but goes all in circles and whirls, almost as a boiling pot; the indians use to make there small canoes, and go there fishing; but a little lower begins the other smaller falls. When you is above the fall, and looks down, your head begins to turn Self. The French, that have hundred times been here, will seldom see down there, without keeping them fast at some tree with one hand. It has always been believed, that it was [not] possible for any body in the world to coome to the island, that is in the middle of the fall; But an accident that did happen 12 year ago, or therabout, has made it appear otherwise: the History is this: Two indians of the Six Nations went out from Niagara fort to hunt upon an island, that is in the middle of Niagara River some leagues above the great fall, and where it use to be abundance of Deers: they have got some French Brandy at Niagara Fort; this they tasted several times going over the carrying place; and when they there went into their canoe, they took sometimes a dram, and went so along up the river towards this island, where they were to hunt for deers; but they grew sleepy, and laid them down in the canoe to sleep. The canoe went farther and farther down with the water, so that he came nigh to that island, that is in the middle of the fall; here one of the indians got awake of the noise of the fall; he cries out to the other, that they were gone; yet they tryed, if possible, to save their live; this island was nighest, and with much working they got on shore there. They were in the beginning glad; but when they had consider’d every thing, they thought themselves hardly better, than to have gone down the fall, and so perish, because it was yet nothing to do for them, than to throw them in the fall, or to starve of hunger; but the necessity, that have been the beginning of several useful thing, made them try all: at the lower end of the island the rock of the fall is perpendiculair, and no water is running there; great woods is over all the island; they went there, and made stairs or ladders of bark of Lindtree, which they made so long, as they found they hight of the fall: one end of this ladder they did tie to a great tree, that grew at the side of the rock above the fall, and the other end the let fall down to the water; so they went down along their new invented stairs, and when they came to the bottom in the middle of the fall, they did rest a little, and as the water nighest below the fall is not rapid, as abovemention’d, they threw themselves out in the water thinking to swim on shore; but I have said before, that one fall is on one side of this island, and the other on the other; this makes that the waves of both falls running against one another, turns back against the rock, that is just under the island; therefore hardly had the indians come in the water, before the waves did throw them with violance against the rock, from whence they came; they tryed it several times, but grew at last weary, because of that the often were thrown against the rock; the rock had tored of the skin of their body in many places: they were then oblig’d to climb up their stairs again to the island, not knowing what to do; they perceived at length some Indians upon the shore, to which they cryed out; they indians did pity them, but did give them little hope of help, yet they made hast down to the Fort, told the Commandant where two of their Brothers were; the Commendant did persuade them in all manner to try to help this two poor indians, and it was done in this manner: the fall water, that runs on the East side of this island is shallow, especially a little above the island towards the Eastern shore; the Commandand let be made poles or sticks with iron at the end; two indians took upon them to walk to this island to save the other poor creatures, or to self perish; they took leave of all the others, as they were going to the death; every one had two such poles in his hands to set in the bottom of the Stream, to keep them steady; so the went along, and not alone came to the island, but returned back with the two poor indians, to which they have given some of their poles; these two indians that in the abovemention’d manner were first brought to this island are yet a life; they were 9. days upon the island, and were almost starved of hunger. Now since the road have been found out to this island, the indians often do go there to kill Deers, which have tryed to cross the river above the fall, but been so happy to have come upon this island, there carryed of the stream; they do increase there much, which makes the indians come there; but if the king of France would give me all Canada, I yet would not venture to go to this island, and I am sure, Sir, you would follow my example. On the West side of this island are some small islands or rocks of no consequence. The East side of the River is most perpendiculair, but the West side more slooping. In former times it was at that fall, which is on the West side of the island, a piece of a rock, that did hang over the rest, so that the water, that went thereover, and since fell perpendiculair, made that you could go under this rock between the perpendiculair side of the rock and the water, but this rock, that so hung out, is some year ago fallen down, that now it is nowhere any possibility to go between the falling water and the rock, but the water runs down all along the rock.
The breadth of the fall, as it goes in a semicircle, is reckon’d to be about 6. arpents; the island is in the middle of the fall, and from it to every side is almost the same breadth; the breadth of the island at its lower end 2/3 arpent, or thereabout. Below the fall in the holes in the rocks are great plenty of Eales, which the indians and the French do catch only with their hands, without any other things; I sent two indian boys down, which directly came up with some and twenty fine eals. Every day when the Sun shines you sees here from 10 a clock in the morning to 2. a clock after noon, below the fall and under you, when you stands at the side over the fall, a fine Rain-bow, and sometimes two Rainbows, one on the outside of the other: I was so happy, that it was a fine clear day, when I was at this fall, and it was with some delight that I saw the rainbow, having allmost all the colours, which you find in a Rainbow in the air; the more vapours, the brighter and clearer is the rainbow; I saw it upon the East side of the fall at the bottom of the river above the water under the place where I stood; when the wind carries the vapours from that place, the rainbow is gone, and appears again so soon as new vapours come. From the fall to that place above the fall, where the canoes, that are coming from Lac Eriée put on shore, or from the fall to the upper end of the carrying place is half a English mile; lower they dare not go, of fear to be obliged to try the fate of the two indians, and that perhaps with less Success. They have often found below the fall pieces of human bodies perhaps of drunk indians, that unhappely had come down the fall. It was told me at Oswego, that in October or thereabout is such plenty of feathers to be found here below the fall, that a man in a day can gather thereof enough for several beds, which feathers are come of birds killed at the fall; I asked the French, if this was true: they answered, that they never have seen such thing; but if they will pluck the feathers of the dead birds, then they can have feathers for several beds. The French told me, that they often had thrown whole great thick trees in the river above the fall, and let them go down with the water, to see these trees since tumble down the fall; they have with a surprizing swiftness fallen down, but they never could see them since, whence the French conclude, that it must be just under the fall a bottomless deep or an abyssus; I am too of that opinion, that it must be a surprizing deep here, but yet I think, that if they have examined all thing very well, they would have found the trees to some distance below the fall. The rock of the fall over which the water falls, consists of a gray limestone.
Here you have, Sir, a short description of this famous Niagara fall: you can trust upon that this is true; you must excuse me, that you find here no wonder: I can not make the nature otherwise than I find it; I like more, that man shall say some hundred years hereafter, that they find every thing then, as I have said, than that I should be look’d upon as one false wonder-maker. I could in other things satisfy your curieusity of what I have seen in this my journey; but my time will not permitt me; I hope in few days to have the honour to see you.
If you, Sir, find this worth to give a copy of it in your News Paper, pray turn it in better English: I am but a poor English man, and now I have no Dictionary to run to for help.
My Respect to Mistriss Franklin. I have the honour to be, Dear Sir your most humble servant
Peter Kalm.
 Addressed: To  Mr. Benjamin Franklin  Postmaster at Philadelphia  in  Philadelphia.
Endorsed: Mr. Kalm’s curious Letter, contg. [the] first good Acct. we have of Niagara Falls
